Citation Nr: 0021004	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-06 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for gouty arthritis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1980 to March 1984.  
He also had service in the U.S. Army Reserve, including 
active duty for training on January 10, 1992.

A January 1996 RO rating decision denied service connection 
for gouty arthritis of the right ankle.  The veteran was 
notified of this determination and appealed.  In May 1998, he 
withdrew his appeal with this matter.

In August 1998, the veteran submitted an application to 
reopen the claim for service connection for gouty arthritis.  
This appeal comes to the Board of Veterans' Appeals (Board) 
from September 1998 and later RO decisions that determined 
there was new and material evidence to reopen the claim for 
service connection for gouty arthritis and denied this claim 
based on a de novo review of the evidence.



FINDINGS OF FACT

1.  Service connection is currently in effect for residuals 
of fracture of the right ankle, rated 10 percent.

2.  Gouty arthritis was not present in the veteran's first 
period of service; gouty arthritis was first demonstrated 
after the veteran's active duty for training in January 1992 
and it is not causally related to an incident of service or 
to a service-connected disability.


CONCLUSION OF LAW

Gouty arthritis was not incurred in or aggravated by active 
service; gouty arthritis may not be presumed to have been 
incurred in active service; nor is gouty arthritis 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from April 1980 to March 1984.  
He also had service in the U.S. Army Reserve, including 
active duty for training on January 10, 1992.

The 1980-1984 service medical records are negative for gouty 
arthritis.  Service department medical reports of the 
veteran's treatment and evaluations in the 1980's and 1990's 
do not show the presence of gouty arthritis until after his 
active duty for training in January 1992.

A May 1992 letter from the veteran's employer notes that he 
was issued a disciplinary letter of warning for failing to 
meet the attendance requirements of his position.  It was 
noted that he had missed a lot of work because of claimed 
illness in 1992, including January 7 and 18-23.

VA, service department, and private medical reports show that 
the veteran was treated and evaluated for various conditions 
in the 1990's.  The more salient medical reports with regard 
to his claim for service connection for gouty arthritis are 
discussed in the following paragraphs.

Private medical reports show that the veteran was treated in 
January 1992 for a fracture of the right ankle that occurred 
on January 10, 1992, while on active duty for training.  A 
private medical report dated in September 1992 notes that the 
veteran was then restricted by degenerative changes of his 
foot superimposed on a gouty type of arthritis.

Service department medical records show that the veteran was 
found to have gouty arthritis in November 1992.

The veteran underwent a VA medical examination in January 
1996.  The assessment was history of fracture of the right 
ankle with possible post traumatic osteoarthropathy; and 
gouty arthritis.

A statement received in 1998 from a service comrade of the 
veteran is to the effect that the veteran sustained an ankle 
injury while on active duty for training in January 1992.

Medical literature received in 1998 discusses medications 
used to treat gout.  Medical reports show that the veteran 
was prescribed this type of medication in the 1990's.

A private medical report dated in November 1998 shows the 
veteran was seen for right ankle and foot problems.  The 
impression was traumatic problem with the ankle and 
subsequent fracture that progressed to some degree of mild 
osteoarthritic change of the tip of the malleoli.  It was 
noted that the right ankle trauma may have precipitated acute 
gouty attacks, but that the trauma did not cause the gout.

In 1999, a written argument was received from the 
representative.  In this argument medical literature was 
cited to support the assertion that trauma may precipitate 
gouty attacks.

The veteran testified at a hearing in April 1999.  His 
testimony was to the effect that his gouty arthritis was 
first demonstrated in September 1992 and that is related to 
the fracture of his right ankle in January 1992.

A May 1999 VA letter signed by a physician notes that the 
veteran sustained a fracture of the right lateral malleolus 
in January 1992 and that he now had gout.  It was noted that 
trauma, whether single or repetitive, mild or severe, does 
not cause gout.  It was also noted that a person with 
untreated asymptomatic gout had a risk of the initiation of a 
gouty attack within 2 or 3 days after a surgical procedure, 
and possibly trauma.

A review of the evidence in the veteran's claims folder shows 
that service connection is currently in effect for residuals 
of fracture of the right ankle, rated 10 percent.


B.  Legal Analysis

The veteran's claim for secondary service connection for gout 
is well grounded, meaning it is plausible.  The Board finds 
that all relevant evidence has been obtained with regard to 
the claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24) and 106.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Presumptive service incurrence of arthritis may not be 
invoked here because the relevant period of service was less 
than 90 continuous days, as shown by the veteran's use of 
sick leave from the Postal Service on January 7 and 18-23.  
See 38 C.F.R. § 3.307(a)(1).

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Service medical records do not show the presence of gouty 
arthritis in the veteran's first period of service, and the 
medical evidence does not show the presence of this condition 
until September 1992, several months after his active duty 
for training in January 1992.  The medical evidence, 
including medical literature cited and submitted by the 
veteran, does not causally link the veteran's gouty arthritis 
to an incident of service or to his service-connected right 
ankle disability.

While the medical evidence shows that a person with untreated 
asymptomatic gout has the risk of the initiation of a gouty 
attack following trauma, this presupposes that the veteran 
already has gout.  In this case, there is no medical evidence 
showing that the veteran had gout before his inservice trauma 
to the right ankle on January 10, 1992, or that the service 
connected residuals of the right ankle due to that trauma 
aggravated the veteran's gout, first demonstrated in 
September 1992, in order to support a claim for secondary 
service connection for gout based on aggravation.  Moreover, 
a gouty attack would be considered a temporary "flare-up" 
which is not sufficient to be considered aggravation of the 
underlying disorder.

The veteran's lay testimony to the effect that the trauma to 
the right ankle caused his gouty arthritis is not sufficient 
to support a claim for service connection of a disability 
based on medical causation.  Espiritu v. Derwinksi, 2 Vet. 
App. 492 (1992).

After consideration of all the evidence, the Board finds that 
it does not show the presence of gouty arthritis until 
September 1992 and that it does not causally relate this 
condition to an incident of service, including trauma to the 
right ankle in January 1992, or to a service-connected 
disability.  The preponderance of the evidence is against the 
claim for service connection for gouty arthritis, and the 
claim is denied.

Since the preponderance of the evidence is against the claim 
for service connection for gouty arthritis, the benefit of 
the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for gouty arthritis is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

